Citation Nr: 0311660	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of an excision of the left testicle.  

2.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to service-connected 
cervical spine fusion.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1970 
to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                   

By a February 2000 action, the Board remanded this case for 
additional development.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that another 
remand is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's claims to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claims were pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).


Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  In 
February 2003, the RO sent a letter to the veteran telling 
him what was needed to substantiate these claims and whose 
responsibility it would be to obtain such evidence.  However, 
the veteran has a statutory right to one year to submit 
information or evidence in response to any VCAA notification, 
and that one-year period has not yet passed, nor has he 
otherwise waived his right to that response period.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

The Board sincerely regrets remanding this case to the RO, 
especially considering the length of time the veteran has 
waited for an appellate decision on these claims.  However, 
as a result of the change in the law brought about by the 
VCAA and the lack of adequate notification of that change to 
the veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  

Evidentiary development

The Board is also of the opinion that in regard to the 
appellant's claim for service connection for a thoracic spine 
disability, another VA examination should be performed.  In 
this regard, the appellant contends that his currently 
diagnosed osteoarthritis of the thoracic spine is related to 
his December 1975 in-service automobile accident.  In the 
alternative, the appellant maintains that his osteoarthritis 
of the thoracic spine is related to his service-connected 
cervical spine fusion.      

The appellant's service medical records include a clinical 
record which shows that in December 1975, the appellant was 
hospitalized after he was involved in a jeep accident.  Upon 
admission, it was noted that he had complaints of pain in the 
lower cervical spine and between the shoulders.  Radiographic 
examination revealed multiple compression fractures of the 
upper thoracic spine.  Additional x-rays of the thoracic 
spine were interpreted as showing questionable narrow 
"lateralling" of T6 on the left to T9 on the right.  While 
the appellant was hospitalized, he underwent fusion of his 
cervical spine.  Upon his discharge, he was diagnosed with 
fracture of the spinous process, C5, with subluxation of C4 
on C5 and ligamentous instability.  

A VA x-ray report shows that in February 1995, the appellant 
had an x-ray taken of his thoracic spine.  The x-ray was 
interpreted as showing scoliosis, concave to the left, with 
degenerative osteoarthritis.  No fractures or dislocations 
were present.  The impression was of osteopenia and 
degenerative osteoarthritis of the thoracic spine.      

In a June 1995 rating action, the RO granted the appellant's 
claim for entitlement to service connection for status post 
fracture of the cervical spine with fusion.  

In February 1997, the appellant underwent VA examination.  At 
that time, it was noted that x-rays of the appellant's 
thoracic spine were interpreted as showing degenerative 
osteoarthritis, moderate degree.  Following the physical 
examination, the appellant was diagnosed with degenerative 
osteoarthritis of the thoracic spine.  The examining 
physician stated that the appellant's service-connected 
cervical spine disability may have contributed to the 
development of chronic low back pain and the osteoarthritis 
noted to both the appellant's thoracic and lumbar spines.  

A VA examination was conducted in April 1998.  At that time, 
the examiner stated that x-rays of the appellant's thoracic 
spine showed scoliosis, convexed to the right, and moderate 
osteoarthritis.  Following the physical examination, the 
appellant was diagnosed with scoliosis of the thoracic spine, 
convexed to the right, and moderate osteoarthritis of the 
thoracic spine with muscular strain.    

In May 1998, the appellant underwent a VA examination.  
Following the physical examination, the examining physician 
stated that the appellant was complaining of thoracic and 
lumbar pain which was possibly caused by arthritis.  It was 
the examiner's opinion that the appellant's pain was not 
caused by his neck injuries which he suffered in 1975.   

In light of the above discrepancies in the medical opinions 
regarding the question of whether the appellant's 
osteoarthritis of the lumbosacral spine was related to his 
service-connected cervical spine disability, the Board 
remanded this case in February 2000.  At that time, the Board 
requested that the examiner provide an opinion as to whether 
it was at least as likely as not that a current thoracic 
spine disorder was related to the appellant's in-service 
motor vehicle accident or to a current service-connected 
orthopedic disorder.  

The appellant then underwent a VA examination in April 2000.  
At that time, the examining physician stated that the 
appellant had a history of significant injury to the cervical 
spine which required posterior interspinous wiring and 
fusion.  The examiner also indicated that the evidence of 
record made "reference to" a diagnosis of thoracic 
scoliosis as early as December 1975.  According to the 
examiner, inspection of the appellant's radiographs 
demonstrated a deformity compatible with a diagnosis of 
scoliosis.  The examiner stated that there was no evidence 
for a past thoracic spine injury on the films inspected.  He 
noted that the natural history of cervical spondylosis 
following fusion was development of degenerative changes at 
the adjoining levels.  According to the examiner, that was 
likely to occur in the appellant, who could develop 
exacerbation of neck and upper back pain secondary to 
degeneration at the C3-C4 and C6-C7 spaces.  Based on the 
above, the examiner opined that it was more likely than not 
that the appellant's thoracic condition, thoracic scoliosis, 
bore little etiologic relationship, if any, to the 
aforementioned injury, which occurred while the appellant was 
in the military.  The examiner reported that it was 
conceivable that the appellant's injury to the thoracic disks 
occurred at the time of the mishap.  However, the examiner 
noted that the appellant's thoracic scoliosis almost 
certainly antedated the mishap.  Thus, the examiner concluded 
that there would appear to be little etiologic relationship 
between the thoracic condition and the aforementioned injury.    

In light of the above, the Board notes that while the 
examiner from the April 2000 VA examination reported that the 
evidence of record made "reference to" a diagnosis of 
thoracic scoliosis as early as December 1975, the Board is 
unable to find any reference in the evidence of record to a 
diagnosis of thoracic scoliosis in December 1975.  In 
addition, the Board also observes that although the examiner 
from the April 2000 VA examination stated that inspection of 
radiographs showed no evidence for a past thoracic spine 
injury, the Board notes that according to the appellant's 
service medical records, at the time of the appellant's jeep 
accident in December 1975, radiographic examination revealed 
multiple compression fractures of the upper thoracic spine.  
Moreover, the Board further observes that while the examiner 
from the April 2000 VA examination addressed the question of 
whether the appellant's scoliosis was related to his service-
connected cervical spine fusion, the examiner did not address 
the question of whether the appellant's currently diagnosed 
osteoarthritis of the thoracic spine was related to his in-
service jeep accident, specifically to his multiple 
compression fractures of the upper thoracic spine which he 
suffered following the accident.   

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.  The statutory duty to assist the appellant in the 
development of evidence pertinent to his claim includes a 
contemporaneous and thorough examination when appropriate.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the appellant is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his postoperative residuals of an 
excision of the left testicle and/or 
thoracic spine disability at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

The RO should ensure that its efforts to 
obtain any identified records are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
private medical records identified by the 
appellant, it should inform the appellant 
and his representative of this fact and 
ask them to provide a copy of the 
outstanding medical records.  

3.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of any thoracic spine 
disability.  The claims folder, including 
a copy of this REMAND, should be made 
available to the examiner for review.  
The examiner is specifically requested to 
note that according to the appellant's 
service medical records, at the time of 
the appellant's December 1975 jeep 
accident, it was indicated that 
radiographic examination revealed 
multiple compression fractures of the 
upper thoracic spine, and additional x-
rays of the thoracic spine were 
interpreted as showing questionable 
narrow "lateralling" of T6 on the left 
to T9 on the right.  The examiner is also 
requested to specifically review the 
April 2000 VA examination report and the 
examiner's opinion that the evidence of 
record made "reference to" a diagnosis 
of thoracic scoliosis as early as 
December 1975.  In this regard, the 
examiner is requested to comment as to 
whether the 1975 x-ray findings of 
questionable narrow "lateralling" of T6 
on the left to T9 on the right could also 
be interpreted as showing a diagnosis of 
thoracic scoliosis.      

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
that any diagnosed thoracic spine 
disability, to specifically include 
osteoarthritis and/or scoliosis of the 
thoracic spine, is (are) related to the 
appellant's period of active military 
service, specifically to his December 
1975 jeep accident when he suffered 
multiple compression fractures of the 
upper thoracic spine.  In the 
alternative, it is requested that the 
examiner express an opinion as to whether 
it is at least as likely as not that any 
current disability of the thoracic spine, 
to include osteoarthritis and/or 
scoliosis of the thoracic spine, is (are) 
related to a current service-connected 
orthopedic disorder, specifically to the 
appellant's service-connected cervical 
spine fusion.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should also 
ensure the VA examination report 
addresses all questions asked.  If it 
does not, it must be returned to the 
examiner for corrective action. 

5.  Then, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant and his 
representative a Supplemental Statement 
of the Case.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.  
38 C.F.R. § 3.655 (2002).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


